DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Examiner acknowledges Applicant’s amendments and remarks filed on May 3, 2022.  They have been fully considered but they do not place the claims in condition for allowance because the amendments either fail to overcome the rejection, or they raise new issues that cannot be resolved within the time authorized for a filing under AFCP. 
The addition of a "first code" and a "second code" raises new issues because the claimed first code is not further limited in any way, e.g., a first code that indicates an execution step in a series of processes executed in response to a startup instruction (as with the second code). The "first code" as claimed is open-ended and could represent anything and everything above and beyond a POST code (as disclosed in the specification).  This raises the issue as to whether the specification provides support commensurate to the extreme breadth of the claim.  
Additionally, the Examiner notes that the specification discloses two variations of the invention: 
1) a first variant that outputs the POST code from a previously executed POST process (e.g., Fig. 9 and 10), and 
2) a second variant that outputs the POST code of the currently executing POST process (Fig. 11). 
The claim language makes it unclear which variant is represented by the independent claims. Claim language regarding a "first code" and a "second code" conflicts with the first variant, since the same code that is stored is also output.  It also may imply that the code is updated, indicating the second variant. However, claim language that indicates the code is output before inputting the startup instruction implies the first variant. The current claim construction therefore attempts to incorporate both variants in way that is unclear and conflicting. 
The Examiner recommends that the claims be re-written so that the two variants are more clearly recited. For example, the claims could be re-written to recite: 
1) a step to output a code representing an execution step of a series of processes that are executed in response to a previous startup instruction, 
2) inputting a new startup instruction, and
3) updating the memory to store a new code representing an execution step of the series of processes that are executed in response to the new startup instruction.
	A claim written in this manner would provide the requisite conditions to establish that a code could be output prior to a startup instruction (because it was stored during a previous startup process), and also provide the conditions for outputting a new/updated code (because a new startup instruction has been input).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI H BAE whose telephone number is (571)272-7181. The examiner can normally be reached Tuesday to Friday and every other Monday, 9 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JI H BAE/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        U.S. Patent and Trademark Office
Phone: 571-272-7181 
Fax: 571-273-7181
ji.bae@uspto.gov